           Case 1:20-cv-00534-AWI-SAB Document 107 Filed 06/11/21 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                               )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER ADOPTING FINDINGS AND
13             v.                                      )   RECOMMENDATIONS, AND DENYING
                                                           PLAINTIFF’S MOTION FOR PRELIMINARY
                                                       )   INJUNCTION
14   KING CLARK, et al.,
                                                       )
15                                                     )   (ECF Nos. 95, 97)
                      Defendants.                      )
16                                                     )

17             Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On May 11, 2021, the Magistrate Judge issued Findings and Recommendations recommending

21   that Plaintiff’s motion for preliminary injunction, filed on May 7, 2021, be denied. (ECF No. 97.)

22   The Findings and Recommendations were served on Plaintiff and contained notice that objections

23   were to be filed within fourteen days. (Id.) Plaintiff did not file objections and the time to do so has

24   passed.

25             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

27   Recommendations to be supported by the record and by proper analysis.

28   ///

                                                           1
       Case 1:20-cv-00534-AWI-SAB Document 107 Filed 06/11/21 Page 2 of 2



1             Accordingly:

2             1.    The Findings and Recommendations filed on May 11, 2021, are adopted in full; and

3             2.    Plaintiff’s motion for preliminary injunction, filed on May 7, 2021 (ECF No. 95), is

4                   denied.

5
6    IT IS SO ORDERED.
7
     Dated:    June 11, 2021
8                                               SENIOR DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
